Russell, C. J.
1. The court did not err in excluding from the testimony the alleged admissions of one of the defendants (who was in default and against whom a judgment was rendered), upon the ground that as to the other defendant this testimony was hearsay. The mere fact that this defendant is the sister of the first-mentioned defendant and lived in the house with him was not a sufficient circumstance to support the inference that his knowledge was communicated to her.
2. According to the plaintiff’s own testimony, he was a mere volunteer, and assumed any risk attendant upon the character of the animal in question for violence or its viciousness by nature; and he was therefore not entitled to recover for injuries consequent upon his own choice. Furthermore, it is not contended that the defendant in error was interested in the bull in question; and this being true, it is essential to show that she knew of the vicious qualities of the animal.
3. There was no error in refusing a new trial. Judgment affirmed.